DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the annular shoulder of the collar" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the annular shoulder of the collar" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (U.S. 2008/0052878).
As for Claim 1, Lewis discloses fastening clip for insertion into an opening of one or more support structures, the fastening clip comprising:
a clip body (body of 20) including a base portion (upper head portion of 20) and a fastening portion (lower leg portion of 20), the base portion having a collar (40) with a first side and an opposing second side, the first side having a first surface (44), the second side having second surface (46) surrounded by an annular shoulder (76) that is disposed radially inwardly from a peripheral edge of the collar, the annular shoulder defining a reduced thickness outer annular lip (see Fig. 7), and the fastening portion extending from the second side of the collar (see Fig. 8); and
a seal (24) disposed circumferentially around the collar, the seal having a proximate end (end at 76) engaging the annular shoulder of the collar (see Fig. 7), and a sealing foot (78 and 80) projecting from the proximate end to a free edge (78) such that the free edge is disposed radially outwardly from the proximate end, and a sealing surface (bottom surface of 78 and 80) of the sealing foot forms a first angle with the second surface of the collar in an uninstalled configuration (see Fig. 6),
wherein the fastening portion of the clip body includes at least one locking protuberance (68) that is configured to abut a lower surface of a support structure adjacent an opening to lock the fastening clip within the opening of the support structure in an installed configuration (see Fig. 8),
wherein, in the uninstalled configuration, the free edge of the seal is at a first radial distance from a central axis of the fastening clip (see Fig. 6), the first radial distance being less than or equal to a radius of the peripheral edge from the central axis (see Fig. 6), and

and wherein, in the installed configuration, the seal is configured to flex against an upper surface the support structure in response to applied pressure between the seal and the support structure so that the free edge of the seal is at a second radial distance from the central axis of the fastening clip (see Fig. 8), and the sealing surface of the sealing foot forms a second angle with the second surface of the collar, the second radial distance being greater than the radius of the peripheral edge, and the second angle being greater than the first angle (see Fig. 8).
2. The fastening clip of claim 1, wherein the clip is a torsion clip (see Fig. 1).
4. The fastening clip of claim 1, wherein the seal has a durometer lower than a durometer of the clip body (see para [0060]).
5. The fastening clip of claim 1, wherein the second radial distance is at least 1 mm greater than the radius of the peripheral edge (see Figs. 6-8).
6. The fastening clip of claim 1, wherein, in the installed configuration, at least 70% of the sealing surface of the sealing foot contacts the upper surface of the support structure (see Fig. 8).
As for Claim 7, Lewis discloses a fastening clip for fastening to one or more support structures, the fastening clip comprising:
a clip body (body of 20) including a base portion (upper head portion of 20) and a fastening portion (lower leg portion of 20), the base portion including a collar (40) having a peripheral edge (edge of 40); and
a circumferential seal (24) disposed at least partially around the collar and including a first end (end at 76) and a sealing foot (78 and 80), the first end engaging the collar (see Figs. 6-8), the sealing foot projecting from the first end to a second end such that the second end (end at 78) is disposed radially outwardly from the first end (see Fig. 7), and the second end being radially aligned with or 
wherein the fastening portion of the clip body is configured to engage a support structure in an installed configuration (see Fig. 8), and
wherein, in the installed configuration, the circumferential seal is configured to flex against the support structure in response to applied pressure between the seal and the support structure so that the second end is disposed radially outwardly from the peripheral edge of the collar (see Figs. 6-8).
8. The fastening clip of claim 7, wherein the collar has a first side and an opposing second side, the first side having a first surface (44), the second side having second surface (46), and wherein the fastening portion extends from the second surface of the collar (see Figs. 6-8).
9. The fastening clip of claim 8, wherein the second side of the collar includes an annular shoulder (76) that surrounds the second surface and is disposed radially inwardly from the peripheral edge of the collar, the annular shoulder defining a reduced thickness outer annular lip, and
wherein the first end of the seal engages the annular shoulder (see Fig. 7).
10. The fastening clip of claim 7, wherein the fastening clip is configured for insertion into an opening of one or more support structures (see Fig. 8), and
wherein the fastening portion includes at least one locking protuberance (68)  that is configured to abut a lower surface of a support structure to lock the fastening clip within the opening in the installed configuration (see Fig. 8), and
wherein the second end of the seal is configured to engage an upper surface of the support structure (see Fig. 8).
15. The fastening clip of claim 7, wherein, in the uninstalled configuration, the second end of the seal is at a first radial distance from a central axis of the fastening clip, the first radial distance being less than or equal to a radius of the peripheral edge (see Fig. 6).

17. The fastening clip of claim 16, wherein the second radial distance is at least 1 mm greater than the radius of the peripheral edge (see Figs. 6-8).
18. The fastening clip of claim 16, wherein the second radial distance is at least 3 mm greater than the radius of the peripheral edge (see Figs. 6-8).
19. The fastening clip of claim 7, wherein the seal has a durometer lower than a durometer of the clip body (see para [0060]).
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677